Case 2:20-cv-05120-RGK-PLA Document 17 Filed 03/02/21 Page1of2 Page ID #:170

©0o Wan Dn fF WY YN Fe

NO wo NO NHN NY NHN NO NO Re Re Re Re Re RRO Re RR
ANID Nn Ff WwW NYO KF CO Oo WANANI DN ff WW NYO KF CO

 

LITTLER MENDELSON, P.C.
2049 Century Park East
Sth Floor

Los Angeles [A 90067.3107
310.553.0308

DENIED BY ORDER OF THE COURT
NO SHOWING OF GOOD CAUSE

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANGELICA GONZALEZ, an Case No. 2:20-cv-05120-RGK-PLA
individual, Assigned To Hon. R. Gary Klausner
Plaintiff, [PROPOSED ORDER GRANTING
OINT STIPULATION TO
V. CONTINUE THE TRIAL DATE

AND OTHER PRE-TRIAL DATES
LIVHOME, INC., a corporation; and
DOES 1-50, Inclusive,

Complaint filed: May 8, 2020
Defendants. (originally filed in Los Angeles County
uperior

ourt)

 

 

 

 

 

 

 

continued to 2021
Discovery-cut-off dateis continued to 2021
Expert-disclosureis-continuedto 2021:

 

 
Case 2:20-cv-05120-RGK-PLA Document 17 Filed 03/02/21 Page 2of2 Page ID#:171

 

 

ADR-cut-off shall be pursuant to Local Rule 16-15.2.

The Stipulation is DENIED.
IT IS SO ORDERED.

fy Pactnas

HON. JUDGE R. GARY KLAUSNER
United States District Court Judge

DATED: March 2 2021

 

 

©0o Wan Dn fF WY YN Fe

NO wo NO NHN NY NHN NO NO Re Re Re Re Re RRO Re RR
ANID Nn Ff WwW NYO KF CO Oo WANANI DN ff WW NYO KF CO

 

LITTLER MENDELSON, P.C.
2049 Century Park East

Los Angeles [A 90067.3107
310.553.0308

 
